Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 03/14/2022 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 and 15-16 recite the acronym “OSPFv2” without a corresponding meaning to the phrase, while applicant identifies “OSPF” as Open Shortest Path First in previous claims. However, applicant did not identify “v2”, which makes the phrase indefinite for failing to particularly point out the meaning of the “OSPFv2”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,277,329 B2 [application No.17/068,465], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  11,277,329 B2
Claim 1. A method performed by a network node for Handling Interior Gateway Protocol (IGP) flooding topology inconsistency, the method comprising: 
    computing or receiving a new flooding topology; 


     setting a first indication in a data packet to indicate whether a link between the network node and a second network node is on the new flooding topology; 
     transmitting the first indication in the data packet to the second network node; 
      receiving a second data packet having a second indication indicating whether the link between the network node and the second network node is on the new flooding topology; 



     comparing the first indication and the second indication; 



     setting a third indication in a link state (LS) packet to indicate an inconsistency in the new flooding topology when the first indication and the second indication are different for a given time; and 




    distributing the LS packet containing the third indication to at least one node in the network.
Claim 1. A method performed by a network node for Handling Interior Gateway Protocol (IGP) flooding topology inconsistency, the method comprising: 
      obtaining a new flooding topology, wherein the new flooding topology is obtained by one of computing or receiving the new flooding topology; 
      setting a flooding topology flag field (FT field) in a data packet to indicate whether a link between the network node and a second network node is on the new flooding topology; 
      transmitting the data packet containing the FT field to the second network node; 
      receiving a second data packet from the second network node, the second data packet comprising the FT field set by the second network node to indicate whether the link between the network node and the second network node is on the new flooding topology as determined by the second network node; 
     comparing the FT field set by the second network node in the second data packet to the flooding topology flag field set by the network node in the data packet; 
       setting a flooding topology inconsistency field (I-field) in a link state (LS) packet to indicate an inconsistency in the new flooding topology when the FT field set by the second network node in the second data packet and the FT field set by the network node are different for a given time; and 
      distributing the LS packet containing the flooding topology I-field that is set to indicate the inconsistency in the new flooding topology to at least one node in the network.
Claim 11. A network node comprising memory storing instructions; and a processor in communication with the memory, the processor configured to execute the instructions to cause the network node to: 
     compute or receive a new flooding topology; 


     set a first indication in a data packet to indicate whether a link between the network node and a second network node is on the new flooding topology; 

      transmit the first indication in the data packet to the second network node; 
    receive a second data packet having a second indication indicating whether the link between the network node and the second network node is on the new flooding topology; 



     compare the first indication to the second indication; set a third indication in a link state (LS) packet to indicate an inconsistency in the new flooding topology when the first indication and the second indication are different for a given time; and 





     distribute the LS packet containing the third indication to at least one node in the network.
Claim 11. A network node comprising memory storing instructions; and a processor in communication with the memory, the processor configured to execute the instructions to cause the network node to: 
      obtain a new flooding topology, wherein the new flooding topology is obtained by one of computing or receiving the new flooding topology; 
      set a flooding topology flag field (FT field) in a data packet to indicate whether a link between the network node and a second network node is on the new flooding topology; 
      transmit the data packet containing the FT field to the second network node; 
      
   receive a second data packet from the second network node, the second data packet comprising the FT field set by the second network node to indicate whether the link between the network node and the second network node is on the new flooding topology as determined by the second network node; 
       compare the FT field set by the second network node in the second data packet to the FT field set by the network node in the data packet; set a flooding topology inconsistency field (I-field) in a link state (LS) packet to indicate an inconsistency in the new flooding topology when the FT field set by the second network node in the second data packet and the FT field set by the network node are different for a given time; and 
     distribute the LS packet containing the flooding topology I-field that is set to indicate the inconsistency in the new flooding topology to at least one node in the network.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by having the third indication as the flooding topology I-field that is set to indicate the inconsistency in the new flooding topology to at least one node in the network.

Prior art
The closest prior art found are:
Mohapatra (US 2012/0170486 A1) teaches a method for discovering a service node in a data network in accordance with a link-state protocol wherein the service node provides a network topology dependent service other than packet forwarding, establishing a link-state adjacency with the service node in accordance with the link-state protocol, establishing a link-state adjacency with at least one packet forwarding node in accordance with the link-state protocol, receiving a link-state advertisement, and in response to identifying the link state advertisement as an originating link-state advertisement sent from the service node, suppressing flooding of the received link-state advertisement to the at least one packet forwarding node.
Gredler (US 9,660,897 B1) teaches mechanisms by which link state “path” information can be collected from networks and shared with external components, such as routers or centralized controllers or path computation elements, using an exterior gateway protocol, such as the Border Gateway Protocol. That is, the link state information for multiple interior gateway protocol (IGP) routing domains is shared between external components using the exterior gateway protocol, such as BGP. As such, the techniques described herein allow link state information to be shared across different routing domains, such as routing and reachability information shared between different autonomous systems. The extensions described herein allow an exterior gateway protocol to be used to signal explicit path segments within IPG routing domains so as to set up an overall path that spans the multiple IPG routing domains.


Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472